DETAILED ACTION
This action is in response to communications filed 7/13/2020:
Claims 1-3, 5, 7-14, 16-18, and 30-31 are pending
Claims 4, 6, 15, and 19-29 are cancelled
Claims 30-31 are added

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-14, 16-18, and 30-31 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Response to Amendment
Claim Objections
Claims 1, 7, 13, and 30-31 are objected to because of the following informalities: 
Regarding claim 1, delete the word “adjusted” in “providing the adjusted audio signal…”
Regarding claim 7, delete the word “first” in “first radio frequency wave”
Regarding claim 13, delete the word “first” in “first RF wave”
Regarding claims 30-31, replace the word “device” with “receiver” to follow the preamble of the parent claim 13
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 13-14, 16-17, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willins et al (US20050108646, hereinafter “Willins”) in view of Yang et al (US2020160165397, hereinafter “Yang”).
Regarding claim 1, Willins teaches a method (¶3, method), comprising: 
receiving a first and a second communication message respectively transmitted over a first and a second wireless communication link defined between a receiver and a first and a second sender, respectively (¶30, headset and terminal are capable of receiving/sending RF signals transmitted by either points of interested (116) and/or access points (108 and 110)), the information about a first characteristic of a radio frequency (RF) wave corresponding to the first or the second wireless communication link (¶30, positioning can be determined using RF signals received from access points 108 and 110);

selecting audio content associated with the first or the second sender responsive to their first spatial positions of the first and the second sender (¶36, audio clips are convolved with HRTFs to produce 3D audio/spatial audio);
generating an audio signal responsive to the audio content (¶36, 3D audio content is produced); and
providing the adjusted audio signal to at least one audio sink (¶36, 3D audio is produced to the user for playback via headset).
Willins fails to explicitly teach at least one packet respectively of the first and second communication message including information provided by the first and second sender,
wherein the information about the first characteristic of the RF wave comprises one or more of: angle-of-departure, angle-of-arrival, transmit signal strength, time-of-arrival, received signal strength, and combination thereof.
Yang teaches at least one packet respectively of the first and second communication message including information provided by the first and second sender (¶64, Bluetooth communication between electronic device and host device [BT is radio frequency based, ¶2], wherein BT uses packets of information to convey data),
wherein the information about the first characteristic of the RF wave comprises one or more of: angle-of-departure, angle-of-arrival, transmit signal strength, time-of-arrival, received signal strength, and combination thereof (¶64, the packets of data can include signal strength information; Fig. 5, the data packets can also include angle information [¶208, such as angle of departure]).

Regarding claim 2, Willins in view of Yang teaches wherein determining the first spatial positions of the first and the second sender comprises determining one or more of spatial direction and distance (Willins, ¶17, 30, determining locations of the senders involve determining both direction (wrt to the user) and distance (wrt to the user)).
Regarding claim 3, Willins in view of Yang teaches wherein the first or the second communication message includes the first spatial position of the first or the second sender as determined by the first or the second sender (Willins, ¶30, position and direction are determined using RF signals; wherein RF signals can include various characteristics as taught by Yang).
Regarding claim 5, Willins in view of Yang teaches wherein the receiver is configured to determine the first spatial position of the first and the second sender (Willins, ¶30, Fig. 2, headset comprises a direction determination device to determine the spatial position of the first and second sender [POIs 116 and/or access points 108 and 110]).
Regarding claim 7, Willins in view of Yang teaches further comprising adjusting at least one of a level and a timing of the audio signal responsive to a second spatial position of the first or the second sender, wherein the second spatial position of the first or the second sender is determined responsive to a second characteristic of the first radio frequency wave or another radio frequency wave corresponding to the communication link (Willins, ¶40, audio characteristics (¶20) can be modified with respect to the user’s position and a POI [sender]).
Regarding claim 8, Willins in view of Yang teaches wherein the first spatial positions of the first and the second sender and the second spatial position of the first or the second sender are different (Willins, Fig. 1, multiple POIs [multiple senders] can be located in various places [i.e. multiple museum exhibits]).
Regarding claim 13, Willins in view of Yang teaches a receiver (Willins, Fig. 1, headset and terminal device), comprising: 
a transceiver configured to establish a first and a second wireless communication link (Willins, Fig. 2, transceiver 222); 
a controller (Willins, Fig. 2, CPU 214) configured to determine a first spatial positions of a first and a second sender of wireless communication messages transmitted over the first and the second wireless communication link, wherein the controller is configured to determine the first spatial positions of the first and the second sender responsive to sender-provided information included in at least one packet of a communication message of the wireless communication messages (Yang, ¶64, packets of information are exchanged between sender and receiver wherein the packets of information can include signal strength information), the sender-provided information about a first characteristic of a radio frequency (RF) wave corresponding to the first or the second wireless communication link (Willins, ¶30, positioning can be determined using RF signals received from access points 108 and 110), 
wherein the sender-provided information about the characteristics of the first characteristic of the first RF wave comprises one or more of: angle-of-departure, angle-of-arrival, transmit signal strength, time-of-arrival, received signal strength, and combination thereof (Yang, Fig. 5, ¶64, packets of information can include signal strength information and angle information); and 
an audio codec comprising decoder circuitry and audio effects circuitry (Willins, Fig. 2, audio codec module [codec implies coder and decoder]; ¶20, audio characteristics can be modified), wherein the audio codec is configured to process audio data associated with the first or the second sender into 
Regarding claim 14, it is rejected similarly as claim 2. The receiver can be found in Willins (Fig. 1, headset and terminal device).
Regarding claims 16-17, they are rejected similarly as claims 7-8, respectively. The receiver can be found in Willins (Fig. 1, headset and terminal device).
Regarding claim 30, Willins in view of Yang teaches further comprising:
a memory having stored thereon audio data associated with the first and the second sender (Willins, ¶31, 33, RAM can be a database to store audio clips among other data); and
a selection circuitry configured to select audio data associated with the first or the second sender responsive to the first spatial positions of the first and the second sender (Willins, Fig. 2, ¶40, audio clips are selected based on a user’s position and head orientation to create spatial audio).
Regarding claim 31, Willins in view of Yang teaches wherein the audio data is an audio stream and the controller is configured to select the audio stream from among a number of available audio streams responsive to the first spatial positions of the first and the second sender (Willins, ¶40, audio is continually modified wrt to the user’s position and head orientation; audio streams are selected/reselected when user moves beyond a boundary threshold or moves into a boundary threshold).


s 9-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willins et al (US20050108646, hereinafter “Willins”) in view of Yang et al (US2020160165397, hereinafter “Yang”) in view  further view of Hammerschmidt (US20180091924).
Regarding claim 9, Willins in view of Yang teaches further comprising adjusting at least one of a level and a timing of the audio signal responsive to the first spatial positions of the first sender or the second sender, wherein the adjusting the at least one of a level and a timing of the audio signal comprises adjusting the timing and the level of at least one of a first part of the audio signal or a second part of the audio signal (Willins, ¶40, various audio characteristics (¶20) can be adjusted based on the user’s position with respect to the POI)
Willins in view of Yang fail to explicitly teach wherein the first part of the audio signal corresponds to a first output channel of the at least one audio sink and the second part of the audio signal corresponds to a second output channel of the at least one audio sink.
Hammerschmidt teaches wherein the first part of the audio signal corresponds to a first output channel of the at least one audio sink and the second part of the audio signal corresponds to a second output channel of the at least one audio sink (Hammerschmidt, ¶9, 82, audio content can be modified; the audio content can be for a first and second (left and right) channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio system (as taught by Willins in view of Yang) with the improved spatial content (as taught by Hammerschmidt). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of improving the overall spatial representation of audio by allowing for channel-based selection of spatial representation (Hammerschmidt, ¶81).
Regarding claim 10, Willins in view of Yang in further view of Hammerschmidt teaches wherein the first output channel and the second output channel are associated with a multichannel output, and 
Regarding claim 11, Willins in view of Yang in further view of Hammerschmidt teaches further comprising: outputting the first part of the audio signal at a first speaker by way of the first output channel (Hammerschmidt, ¶9, 82, outputting the left channel to the left earpiece); and 
outputting the second part of the audio signal at a second speaker by way of the second output channel (Hammerschmidt, ¶9, 82, outputting the right channel to the right earpiece).
Regarding claim 12, Willins in view of Yang in further view of Hammerschmidt teaches wherein the first speaker and the second speaker are incorporated into one or more devices selected from a group consisting of a stereo speakers, headphones, earbuds, hearing aids, bone conduction devices, and combinations thereof (Hammerschmidt, Fig. 1 and abstract, earbuds).
Regarding claim 18, Willins in view of Yang in further view of Hammerschmidt teaches wherein the audio effects circuitry comprises: 
a delay circuitry configured to adjust a timing of at least one of a first part of the audio signal or a second part of the audio signal (Willins, ¶20, audio characteristics can be modified to create moving sounds by controlling volume and reverberation [which involves modifying a timing]); 
an amplifier circuit configured to adjust a level of at least one of the first part of the audio signal or the second part of the audio signal (Willins, Fig. 2, amplifier 226; see also ¶20); and 
wherein the first part of the audio signal corresponds to a first output channel of an audio sink and the second part of the audio signal corresponds to a second output channel of the audio sink (Hammerschmidt, ¶9, 82, audio content can be modified; the audio content can be for a first and second (left and right) channel).

Conclusion
Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/QIN ZHU/Primary Examiner, Art Unit 2651